Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice
Allowed claims were previously left off in the PTO-37 form. The issue is corrected in this notice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-5, 8-11, 14-19, and 21-27 are allowed.
The product of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an edible animal chew having a longitudinal axis, wherein the edible animal chew comprises: (i) an outer wall extending in the direction of said longitudinal axis, wherein the animal chew is elongate in shape; (ii) an internal support structure comprising inner walls and at least three struts, wherein each of the at least three struts contacts an inner surface of said outer wall wherein the inner walls and struts extend in the direction of said longitudinal axis and define a plurality of channels that extend in the direction of said longitudinal axis; and (iii) wherein said edible animal chew comprises a degree of starch gelatinization greater than 30% on a total starch basis.
The product of independent claim 21 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an edible animal chew having an elongate geometry defining a longitudinal axis, wherein the edible animal chew 
The product of independent claim 25 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an edible animal chew having an elongate geometry defining a longitudinal axis, wherein the edible animal chew comprises:4 of 6U.S. Patent Application No. 14/118,510Amendment under 37 CFR §41.33 (i) an outer wall extending in the direction of said longitudinal axis, wherein the outer wall has a substantially constant wall thickness at each point around the edible animal chew; and (ii) an internal support structure comprising inner walls and at least three struts, wherein each of the at least three struts join a vertice of an inner wall to an inner surface of said outer wall between vertices of the outer wall, the at least one inner wall and struts extending in the direction of said longitudinal axis.
Nie et al. (US 2004/0086616 A1) is the closest prior art. The reference teaches an extruded animal chew comprising gelatinized starch (abstract), where the chew is extruded into stands (paragraph 21) and therefore has elongate shape and an outer wall extending in the direction of the longitudinal axis. However, Nie et al. does not teach, nor suggest the chew having an internal support structure that contacts an inner surface of the outer wall at three or more points, the internal support structure comprising inner walls and struts, where each of the inner walls is connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792